McMurray, Presiding Judge.
This case began as one for an account stated against a mother and her husband for hospital services rendered by the plaintiff, Richmond County Hospital Authority operating the University Hospital, to the mother and her baby boy.
The defendants answered, denying the claim, admitting only jurisdiction and by counterclaim set forth a suit for damages for medical malpractice against the plaintiff demanding judgment “in excess of Ten Thousand Dollars.” See OCGA § 9-11-8 (Code Ann. § 81A-108).
This action was filed in the Civil Court of Richmond County. Thereafter, the defendants sought to amend their counterclaim seeking judgment against the plaintiff, a health care provider, in an amount in excess of $25,000. The motion for leave to amend was opposed by the plaintiff, and the defendants also moved that the entire action be removed to the Superior Court of Richmond County on the ground that the amount in controversy in the counterclaim exceeds the jurisdiction of the Civil Court of Richmond County. The trial court, having considered defendants’ motion to permit the amendment to the counterclaim and to remove to the superior court, denied same. Defendants here appeal this order but without obtaining a certificate for immediate review as required by OCGA § 5-6-34 (Code Ann. § 6-701). Held:
*69Decided November 28, 1983.
James D. Bauer, William H. Moore, Jr., Keith M. Babcock, A. Camden Lewis, for appellants.
Wyck A. Knox, Jr., Raymond G. Chadwick, Jr., for appellee.
The defendants here having failed to obtain a certificate of immediate review from the trial court and permission from this court for direct appeal as is required for appeal of an interlocutory order which is not a final judgment, the appeal here is premature and must be dismissed. See Becker v. Bishop, 151 Ga. App. 224 (259 SE2d 209); Walker v. Walker, 159 Ga. App. 583 (284 SE2d 89).

Appeal dismissed.


Shulman, C. J., and Birdsong, J., concur.